Citation Nr: 1517755	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-13822	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether the appellant is considered competent for purposes of handling the disbursement of funds associated with the payment of Department of Veterans Affairs (VA) benefits.  

2.  Entitlement to VA accrued benefits.  

3.  Entitlement to an effective date prior to February 2, 2009 for the grant of Dependency and Indemnity Compensation (DIC).  



REPRESENTATION

Appellant represented by:	Marites L. Soriano, Agent


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to June 1942 and from November 1945 to April 1946 (in the Philippine Commonwealth Army ), with a period during which he was held by Japan as a prisoner of war from May 8, 1942 to June 27, 1942.  He died in August 1990, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions and administrative determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In a November 2011 rating decision, the RO granted the appellant's claim for DIC, effective February 2, 2009; she appealed the effective date assigned (see her statements on a VA Form 9, dated in August 2012).  In a December 2012 rating decision, the RO determined that the appellant was considered competent for purposes of handling the disbursement of funds associated with the payment of VA benefits, and in the notification letter that same month determined that the appellant was not entitled to any accrued benefits; she appealed these decisions in a January 2013 statement.  

It is noted that the RO has certified for appeal to the Board another issue for which the appellant had initiated an appeal, namely, entitlement to an effective date earlier than March 28, 2012 for the grant of special monthly compensation based on the need for the regular aid and attendance of another person.  The RO granted her such benefits in a May 2012 rating decision, and in August 2012 she filed a timely notice of disagreement with the effective date assigned, asserting that the effective date should be retroactive to February 2009 when her award of DIC was made effective.  However, after the RO issued her a statement of the case in April 2013, she did not perfect her appeal to the Board with the filing of a substantive appeal on the issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.301.  Rather, in various statements (including those written on VA Form 9) in May 2013, the appellant through her representative clearly indicated that she was not pursuing the claim any further (asserting "we will not dispute with the decisions"; "we are disregarding that claim"; and "we agree with your decision regarding aid and attendance entitlement").  Thus, this issue is not for appellate consideration.   

The Board observes that during the pendency of this appeal the appellant in numerous statements beginning in February 2013 raised various other issues, to include entitlement to prisoner of war back pay and promotion, life insurance, "accrued benefits" for the Veteran's children as minors, a dependency allowance for a helpless child (the appellant's grandchild), burial benefits, and retroactive service-connected disability compensation to which the Veteran was allegedly entitled for the period of 1946 to 1990.  None of the issues was adjudicated by the RO.  Rather, in a clarification letter to the appellant's representative in November 2013, the RO addressed these issues and responded to an inquiry about VA death benefits following the appellant's death in August 2013.  The Board does not deem them to be in appellate status.  

The Board is cognizant that after the RO was notified of the appellant's death in August 2013, it continued to process the appellant's claims on appeal with notices sent to the appellant as well as to her daughter, who had served as her agent representative (in accordance with 38 C.F.R. § 14.630).  However, the RO has not made any determinations as to the eligibility of the appellant's daughter to be substituted as the appellant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  Therefore, the matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a November 2011 rating decision, the RO granted the appellant's claim for DIC, effective February 2, 2009.  

2.  In decisions in December 2012, the RO determined that the appellant was considered competent for purposes of handling the disbursement of funds associated with the payment of VA benefits, and that she was not entitled to any accrued benefits.  

3.  The appellant filed a notice of disagreement in August 2012 with the November 2011 rating decision, appealing for an earlier effective date, and in January 2013 with the December 2012 RO decisions.  

4.  The RO was initially unaware that the appellant died in August 2013 and, three days after her death, issued her a statement of the case in August 2013 on the appealed matters pertaining to competency and accrued benefits; no statement of the case was issued in regard to the earlier effective date matter.
 
5.  Following the issuance of a statement of the case in August 2013, the appellant's former representative in August 2013 submitted a letter, with an accompanying copy of the appellant's death certificate, notifying the RO that the appellant had died earlier in the month.  

6.  In September 2013, the appellant's former representative submitted a substantive appeal statement, attempting to perfect the appeal as to the accrued benefits claim and to withdraw the appeal as to the competency claim.  


CONCLUSION OF LAW

As the initiated appeal of the November 2011 and December 2012 RO decisions was not properly perfected due to the intervening death of the appellant, the Board has no jurisdiction to adjudicate at this time the merits of the claims of entitlement to an earlier effective date for the grant of DIC, whether the appellant is considered competent for VA purposes, and entitlement to VA accrued benefits.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.103(b)(3)(iii), 19.32, 20.101(d), 20.200 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died in August 2013, during the pendency of her claims.  The record shows that in November 2011, the RO granted her claim for DIC, assigning an effective date of February 2, 2009.  In a December 2012 rating decision and subsequent December 2012 administrative determination, the RO considered her competent for purposes of handling the disbursement of funds associated with the payment of VA benefits and denied her claim for accrued benefits.  She initiated an appeal of the RO decisions by filing a notice of disagreement (NOD) in August 2012 as to the earlier effective date issue and in January 2013 as to the competency and accrued benefits issues.  The RO never issued her a statement of the case (SOC) on the earlier effective date matter.  However, unaware of her death in August 2013, the RO issued her a SOC on the competency and accrued benefits claims in August 2013, just three days after her death.  The appellant's representative submitted a statement later in August 2013, notifying the RO that the appellant had died; she also submitted a copy of the appellant's death certificate, to confirm the appellant's death.  Then, in September 2013, the representative submitted a substantive appeal (VA Form 9), presumably on the appellant's behalf, in an attempt to perfect the appeal but only with regard to the accrued benefits claim (she asserted that given the appellant's death, the competency claim should be withdrawn).  Eventually, the RO in February 2014 certified for appeal to the Board the accrued benefits issue (it found the competency appeal "not substantiated").  

The Board's authority to review an adverse RO decision is initiated upon a claimant's submission of an NOD and completed by a substantive appeal after an SOC has been furnished.  38 C.F.R. § 7105(a); 38 C.F.R. § 20.200.  In this case, the appellant died after the filing of a NOD regarding the three matters but prior to the issuance of a SOC and her representative's submission of a substantive appeal.  As representation ended upon the appellant's death, the VA Form 9 submitted by the representative in September 2013 failed to constitute a proper substantive appeal as to the competency and accrued benefits matters discussed therein.  Further, there was no SOC issued, and therefore no substantive appeal thereafter filed, as to the earlier effective date matter.  Accordingly, the appellant's initiated appeal remains unperfected and is not within the Board's jurisdiction.  As such, the case must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.103(b)(3)(iii), 19.32, 20.101(d), 20.200 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  

The Board particularly notes, as applied to the instant case, that a person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  The Board observes that the matters for which the appellant initiated an appeal prior to her death concerned an earlier effective date claim, a competency matter, and an accrued benefits claim.  Regarding the competency issue, it would appear that the appellant's death has made it moot, and there would be no VA monetary benefits accruing from it in any case.  

Regarding the accrued benefits issue, they are defined as periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  For a claimant to prevail on an accrued benefits claim, the record must show, among other things, that she has standing to file a claim for accrued benefits.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In this case, given that any benefits due and unpaid to the Veteran upon his death in 1990 were to be paid only to his surviving spouse, and given that his surviving spouse - the appellant - is now recently deceased, any children of the appellant would not be proper claimants.  

The Board notes that an eligible party seeking substitution for a deceased claimant in a claim or appeal that is pending before VA should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  


ORDER on Next Page



ORDER

The appeal of the claims of entitlement to an earlier effective date for the grant of DIC, whether the appellant is considered competent for purposes of handling the disbursement of funds associated with the payment of VA benefits, and of entitlement to VA accrued benefits is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


